—In an action to recover damages for personal injuries, the defendant appeals from so much of an order of the Supreme Court, Kings County (Demarest, J.), dated August 7, 1997, as denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the motion is granted, and the action is dismissed.
The defendant was under contract with the plaintiff’s employer to provide porter and cleaning services. The plaintiff allegedly sustained injuries when she tripped over a freight skid which was delivered to her department by an employee of the defendant. The Supreme Court denied the defendant’s motion for summary judgment, finding an issue of fact as to whether the defendant breached the duty of care it owed to the plaintiff.
The undisputed evidence indicates, however, that the defendant delivered the skid to the location in question three to four weeks prior to the accident and that the plaintiff was well aware of its presence. The law is clear that a readily observable condition does not pose an unreasonable risk of injury (see, Naim v Schwartz Bros. Mem. Chapels, 232 AD2d 383; Pepic v Joco Realty, 216 AD2d 95; Pilato v Diamond, 209 AD2d 393). Accordingly, the defendant was not negligent and its motion for summary judgment dismissing the complaint should have been granted. Rosenblatt, J. P., Ritter, Copertino and Mc-Ginity, JJ., concur.